Citation Nr: 0805926	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of 
abdominoplasty.

2.  Whether a higher combined rating is warranted for the 
veteran's service-connected disabilities.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who had approximately two years 
and one month of active duty, most recently from March 2003 
to March 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from February 2005 and 
July 2005 rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The matter of whether a higher combined schedular rating is 
warranted for the veteran's service-connected disabilities is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

The veteran's abdominoplasty in service has resulted in 
identifiable disabling residuals.


CONCLUSION OF LAW

Service connection for residuals of abdominoplasty is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Inasmuch as this decision represents a full grant of the 
benefit sought with respect to the matter that is addressed 
on the merits, there is no reason to belabor the impact of 
the VCAA in this matter.

II.  Factual Background

The veteran's service medical records (SMRs) show that in 
July 2003 he was seen with complaints regarding excess 
abdominal skin following a weight loss of 90 pounds.  The 
veteran underwent an abdominoplasty ("tummy tuck") 
procedure in August 2003.  He was discharged to home 
following the surgery.  

A VA examination in November 2004 noted the veteran's surgery 
in service.  The examiner noted "he has healed his wounds 
well and only has a small amount of sensory loss below the 
scar on the abdomen.  The plastic surgeon indicated to him 
that this would probably be the case.  The scar itself only 
gives him some difficulty if his pants rub on it, but 
otherwise, it is well healed and asymptomatic."  The 
examiner described the veteran's abdomen as protuberant.  The 
transverse scar in the lower portion of the abdomen was 
described as slightly red compared to surrounding tissue, 
slightly thickened, and freely mobile.  The impression of the 
examiner was that the "redundant skin on the abdomen was 
removed by a plastic surgeon and the wound has healed well.  
The scar is well healed and only bothers him when there is 
pressure or abrasion from the pants he wears."

A December 2005 private treatment note indicated that the 
veteran was seen with complaints of abdominal intertriginous 
rash and scar pain.  The examiner noted the veteran's history 
of abdominal surgery in the service and that he now had 
"residual unequal incision and pain along the lateral aspect 
of his wound."  The examination noted "a larger dog ear on 
the left versus the right.  There is hypertrophic scar in the 
pannus incision area.  He has some tenderness with a 
cutaneous neuroma."  The veteran was judged a good candidate 
for excision of the scar and revision of the dog ears.



III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The record establishes that the veteran underwent 
abdominoplasty during service, and that he currently has a 
symptomatic (causing some discomfort) residual scar from that 
procedure.  Presumably the veteran's substantial weight loss 
in service, which ultimately necessitated the abdominoplasty 
was in line of duty (for training/preparedness purposes), and 
the abdominoplasty was not merely cosmetic.  Under these 
circumstances, service connection for residuals of 
abdominoplasty is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for residuals of abdominoplasty is 
granted.


REMAND

The veteran seeks a higher combined rating for his service 
connected disabilities.  He apparently believes the RO 
miscalculated what his combined rating should be.  As the 
decision above grants service connection, and the RO's 
implementation of the grant and assignment of a rating for 
the disability may impact on what the combined rating for the 
veteran's service-connected disabilities should be, 
consideration at this time of what the combined rating for 
the service-connected disabilities should be would be 
premature, and is deferred pending the action ordered below. 

Because the veteran's arguments in this matter appear to 
reflect that he is under the impression that disability 
ratings are added, and not combined, the Board reviewed the 
record closely to determine whether notice to the veteran in 
this matter was adequate.  The Board found that a November 
2005 statement of the case (SOC) properly provided notice as 
to how combined ratings are derived, to include a table 
showing the various combinations and an explanation of the 
process.  After the veteran had opportunity to respond, the 
matter was readjudicated by a January 2006 supplemental SOC 
(SSOC).  The Board concludes that the veteran received all 
necessary information in this matter, and is not prejudiced 
by the process.  His attention (after the RO completes the 
action below) is directed to the information regarding how 
combined ratings are derived provided in the November 2005 
SOC.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should implement the Board's grant 
of service connection for abdominoplasty 
residuals, assigning a rating for the 
disability (with notice to the veteran), 
then re-adjudicate the matter of the 
combined rating for the veteran's service-
connected disabilities in light of action.  
If he continues to disagree with the 
combined rating assigned, the RO should 
issue an appropriate SSOC in the matter, 
afford him the opportunity to respond, 
then return the matter to the Board, if in 
order, for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This matter must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


